Appeal from an order of the Supreme Court at Special Term, entered March 11, 1977 in Albany County, which granted plaintiffs motion to vacate an order of dismissal and restored the action to the Trial Calendar. There is no showing of a legal or other basis for disregarding the prior order of the Supreme Court which dismissed the action pursuant to calendar rule 22 NYCRR 861.16 and CPLR 3404. Order reversed, on the law and the facts, with costs, motion denied and action dismissed. Kane, J. P., Main, Larkin, Mikoll and Herlihy, JJ., concur.